 Case 2:20-cv-00422-JES-MRM Document 1 Filed 06/16/20 Page 1 of 16 PageID 1



                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                        FORT MYERS DIVISION

CMR CONSTRUCTION AND ROOFING, LLC,

                           Plaintiff,

vs.                                                                          Case No.:

THE ORCHARDS CONDOMINIUM
ASSOCIATION, INC.

                  Defendant.
_______________________________________/

                    COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES

         Plaintiff, CMR CONSTRUCTION AND ROOFING, LLC, (“CMR”), sues defendant,

THE ORCHARDS CONDOMINIUM ASSOCIATION, INC, (“The Orchards”), and alleges:

                                PARTIES, JURISDICTION AND VENUE

         1.       This Court has original jurisdiction over this civil action under 28 USC §1332(a)

because the amount in controversy, exclusive of interest and costs, exceeds the sum of value of

Seventy-Five Thousand Dollars and Zero Cents ($75,000.00).

         2.       This is an action pursuant to the Federal Declaratory Judgment Act, 28 USC §

2201(a), seeking to declare the Contract for Services, Assignment of Benefits” (“AOB”) and the

Agreement (as defined herein) are valid, enforceable, not subject to revocation or termination, and

CMR has any and all rights to all of the insurance rights, benefits, and proceeds under the Policy

related to the Claim.

         3.       CMR is a foreign single member limited liability company with its principal office

located at 3006 North Lindbergh Blvd., Suite 703, St. Ann, Missouri 63074, and it is otherwise sui

juris.




              LAW OFFICES OF ALAN S. FELDMAN, PA - 10396 West State Road 84 · Suite 106 · Davie · Florida 33324
 Case 2:20-cv-00422-JES-MRM Document 1 Filed 06/16/20 Page 2 of 16 PageID 2
                                                                                      Case No.:


        4.        Steven Soule (“Soule”) is the single member of CMR and is a citizen of the state

of Texas. Soule resides at 2301 Reflection LN, Prosper, Texas 75078, in Collin County, which he

claims a homestead protection for such residence and his intention is to remain in Texas for an

indefinite amount of time.

        5.        The Orchards is a residential condominium association with buildings located on

property with the addresses commencing with 7701 Gardner Drive, Naples, Florida 34109, and

ending with 7852 Gardner Drive, Naples, Florida 34109. The Orchards conducts its business, has

offices, and/or maintains agents for the transaction of its customary business in Collier County,

Florida, and it is otherwise sui juris.

        6.        The Orchards is a Florida corporation with its principal place of business located at

1044 Castello Drive, Suite 206, Naples, Florida 34103.

        7.        The Orchards and CMR executed the AOB in Collier County, Florida.

        8.        The cause of action accrued in Collier, County, where The Orchards purposefully,

intentionally, and willfully, revoked or otherwise terminated the AOB and Agreement without

legal or equitable right.

        9.        Venue is proper in this Court pursuant to 28 USC § 1391(b)(2). The causes of

action set forth herein accrued in Collier County, Florida, specifically where AOB and Agreement

were executed, where the The Orchards property is located, and where the case and controversy

subject to this action accrued.

        10.       CMR has complied with all conditions precedent to the bringing of this action, or

alternatively, The Orchards have waived all conditions.




                                                                  2

              LAW OFFICES OF ALAN S. FELDMAN, PA - 10396 West State Road 84 · Suite 106 · Davie · Florida 33324
 Case 2:20-cv-00422-JES-MRM Document 1 Filed 06/16/20 Page 3 of 16 PageID 3
                                                                                     Case No.:


          FACTUAL ALLEGATIONS GIVING RISE TO CAUSES OF ACTION

       11.       The Orchards was issued a policy of insurance (“the Policy”) bearing policy

number ECL9489904 and insuring thirty-one (31) separate buildings identified in the Policy’s

Location Coverage Information section and Description of Premises Schedule.

       12.       Within the effective dates of coverage, on September 10, 2017, The Orchards

sustained significant exterior damage caused by wind, windstorm, and rain associated with

Hurricane Irma (“the Loss”), a covered cause of loss under the Policy. The Orchards suffered roof

and exterior damage as a result of Hurricane Irma.

       13.       In order to mitigate the damages to The Orchards property and restore it to its pre-

loss condition, The Orchards hired CMR to perform services related to the repair of The Orchards.

In exchange for the services, The Orchards, in whole, agreed to assign all of its rights to insurance

benefits to CMR insofar as it pertained to CMR’s services. A copy of the April 12, 2018, “Contract

for Services, Assignment of Benefits” (AOB) is attached hereto as Exhibit “A”. The Orchards

also agreed to, authorized, and directed Defendant to directly pay CMR for its services rendered.

Id.

       14.       Additionally, on April 12, 2018, CMR and The Orchards entered into an Agreement

for roofing services, which was amended via an addendum on April 30, 2020 (collectively referred

to as the “Agreement” and attached hereto as Composite Exhibit “B.” The Agreement details the

services and repairs to be made by CMR in furtherance of the AOB and expressly acknowledges

that CMR will pursue The Orchards best interest at a price agreeable to Empire, while at the same

time The Orchards agree that CMR is entitled to “10% Overhead & 10% Profit as allowed by

Insurance Industry standards.”

       15.       The AOB provides that The Orchards, as Assignor, in exchange of CMR’s

agreement to perform services and supply materials, “assigns any and all insurance rights, benefits,

                                                                 3

             LAW OFFICES OF ALAN S. FELDMAN, PA - 10396 West State Road 84 · Suite 106 · Davie · Florida 33324
Case 2:20-cv-00422-JES-MRM Document 1 Filed 06/16/20 Page 4 of 16 PageID 4
                                                                                     Case No.:


and proceeds under any applicable insurance policies to CMR.” The AOB is an unqualified,

complete, and a whole assignment of any and all insurance rights, benefits and proceeds under the

subject Policy related to the Claim.

       16.       Specifically, the AOB reads as follows:

      ASSIGNMENT OF INSURANCE BENEFITS:
      Assignor hereby assigns any and all insurance rights, benefits, and proceeds under any
      applicable insurance policies to CMR Construction & Roofing, LLC. I make this
      assignment and authorization in consideration of CMR’s agreement to perform
      services and supply materials and otherwise perform its obligations under this contract,
      including not requiring full payment at the time of service. I also hereby direct my
      insurance carrier(s) to release any and all information requested by CMR, its
      representative(s), or its attorney to the direct purpose of obtaining actual benefits to be
      paid by my insurance carrier(s) for services rendered or to be rendered. In this regard,
      I waive my privacy rights. I agree that any portion of work, deductibles, betterment,
      depreciation or additional work requested by the undersigned, not covered by
      insurance, must be paid by the undersigned on or before its completion. I hereby
      appoint CMR as attorney in-fact, authorizing CMR to endorse my name, and to deposit
      insurance checks or drafts for CMR. Payment terms to CMR are net-10 days. Late
      charges of 1.5% monthly are charged to any and all unpaid balances. CMR shall be
      entitled to reimbursement for costs of collection (including reasonable attorney’s fees
      and costs) of unpaid amounts by Owner/Agent and for reasonable attorney’s fees and
      costs for the breach, or enforcement, or any terms of this entire service agreement.

       17.       The Loss was timely reported to Empire Indemnity Insurance Company

(“Empire”), who assigned Claim Number 5630012434 (“Claim”) to the Loss.

       18.       CMR notified Empire that it was in possession of the AOB and provided Empire

with a copy of its AOB, which clearly and unequivocally assigns specified Policy-based benefits

as well as the right to receive direct payment from Empire.

       19.       In furtherance of CMR’s rights under the AOB, CMR sent several estimates to

Empire calculating the Replacement Cost Value, including the December 16, 2019 estimate that

calculates the Replacement Cost Value at $6,704,412.57. A true and correct copy of this estimate

is attached as Exhibit “C”. This estimate detailed and itemized the replacement of the roofs and

exterior damages with pricing and scope of repairs with supportive documentation. Further, this


                                                                 4

             LAW OFFICES OF ALAN S. FELDMAN, PA - 10396 West State Road 84 · Suite 106 · Davie · Florida 33324
Case 2:20-cv-00422-JES-MRM Document 1 Filed 06/16/20 Page 5 of 16 PageID 5
                                                                                     Case No.:


estimate contains invoices for temporary repairs to the roofs already completed by CMR pursuant

to the AOB and Agreement.

       20.       CMR has fully performed all duties and undertakings on its part to be performed

under the AOB and Agreement. Specifically, CMR, at its own costs and expenses, pursued the

Loss under the Policy, purchased materials to make repairs, and incurred labor costs to repair any

roofing issue or leak that arose after April 12, 2018 until The Orchards breach of the AOB and

Agreement. At the request of The Orchards, CMR obtained shrink wrap estimates for all 31

buildings, performed attic and insulation inspections for mold and received a bid for such

remediation. These temporary and emergency repairs to the condominium building roofs were

completed without requiring payment at the time of rendering services as provided for in the AOB

and pursuant to the Agreement.

       21.       CMR representatives attended no less than five board meetings and thirteen

meetings with The Orchards board members in pursuit of the Loss and to develop and implement

a construction plan for the repairs.

       22.       Empire acknowledged that the buildings that make up The Orchards sustained

significant covered damages to the roof and exterior; however, (i) Empire underestimated the costs

necessary to make all repairs in order to place The Orchards in its pre-Irma condition; and (ii)

failed to acknowledge coverage for all covered damages sustained by the Orchards. In addition,

Empire failed to consider the governing building codes relevant to the repairs necessary to address

the hurricane damages.

       23.       Accordingly, CMR filed a one-count Breach of Contract complaint against Empire

for its failure to indemnify CMR for damages sustained to The Orchards. A true and correct copy

of the complaint is attached as Exhibit “D.”




                                                                 5

             LAW OFFICES OF ALAN S. FELDMAN, PA - 10396 West State Road 84 · Suite 106 · Davie · Florida 33324
 Case 2:20-cv-00422-JES-MRM Document 1 Filed 06/16/20 Page 6 of 16 PageID 6
                                                                                        Case No.:


          24.       On April 1, 2020, the United States District Court for the Middle District of Florida

entered a Memorandum and Order granting Empire’s Motion for Summary Judgment. On April

2, 2020 the Federal Court entered a Judgment pursuant to the Court’s April 1, 2020 Memorandum

and Order.

          25.       On April 22, 2020, CMR timely filed its Notice of Appeal to the Eleventh Circuit

Court of Appeal seeking review of the Memorandum and Order and Judgment, which such appeal

is pending as of the date of this filing.

          26.       On May 19, 2020, The Orchards counsel transmitted an email to CMR’s counsel

demanding CMR “cease and desist” all negotiations and work on the property of The Orchards.

Specifically, counsel for The Orchards positioned as follows:

      Assignments are limited to the value of the work done or to be done. Your Client is
      no longer allowed to perform work on the subject property, so their assignment is
      limited to the value of work completed, therefore you have no authority to negotiate
      with the insurance company or their counsel related to this case, claim, or any other
      issue.

A true and correct copy of the email correspondence is attached as Exhibit “E.”

          27.       Further, on May 28, 2020, counsel for The Orchards formally put CMR on notice

that it “REVOKES” the AOB under the Claim (emphasis in the original). A true and correct copy

of the May 28, 2020 correspondence is attached as Exhibit “F.”

          28.       Further, in the May 28, 2020 correspondence, The Orchards asserted the AOB is

limited to the value of the work completed (or to be completed), the AOB was terminated, CMR

no longer had the rights to the insurance proceeds related to the Claim, and that CMR must cease

and desist all communications and negotiations with Empire related to the Claim and pending

appeal.

          29.       Upon information and belief, The Orchards offered the same exterior construction

and roofing services subject to the AOB and Agreement via a competitive bid process. Recently,

                                                                    6

                LAW OFFICES OF ALAN S. FELDMAN, PA - 10396 West State Road 84 · Suite 106 · Davie · Florida 33324
Case 2:20-cv-00422-JES-MRM Document 1 Filed 06/16/20 Page 7 of 16 PageID 7
                                                                                     Case No.:


a meeting was hosted by The Orchards with unrelated contractors where the bid process was

offered, which ultimately resulted in the Orchards receiving numerous bids.

       30.       Upon information and belief, The Orchards have hired, retained, or otherwise

engaged a new contractor to perform the exact contracting and roofing services subject of the AOB

and Agreement.

       31.       On May 28, 2020, UCMS, LLC d/b/a Universal Contracting of Florida under

Application Number PRBD20200521137 applied for a permit to “remove and replace roof tile to

tile” on The Orchards property.

       32.       CMR disputes the following: (i) The Orchards have the legal or equitable right to

revoke or otherwise terminate the AOB; (ii) that The Orchards have any right to the insurance

proceeds related to the Claim; (iii) that CMR must cease and desist all communication and

negotiations with Empire when The Orchards irrevocably and unequivocally assigned specified

Policy-based benefits as well as the right to receive direct payment from Empire; (iv) that CMR

(and its counsel) is only limited to the value of the work completed or to be completed up to May

28, 2020; and (v) that The Orchards has the right or ability to terminate the Agreement and hire a

new contractor to perform the exterior construction and roofing services that are the subject of the

AOB and Agreement.

       33.       CMR has retained the undersigned law firm to represent it in this action and has

agreed to pay it a reasonable attorney fee for services rendered in connection herewith.

       34.       All conditions precedent to bringing this action have been performed, excused or

otherwise waived as being futile.




                                                                 7

             LAW OFFICES OF ALAN S. FELDMAN, PA - 10396 West State Road 84 · Suite 106 · Davie · Florida 33324
Case 2:20-cv-00422-JES-MRM Document 1 Filed 06/16/20 Page 8 of 16 PageID 8
                                                                                        Case No.:


                                                COUNT I
                                         DECLARATORY JUDGMENT

          35.       CMR repeats and realleges paragraphs 1 through 34 above, as if fully set forth

herein.

          36.       Pursuant to the Federal Declaratory Judgment Act, 28 USC § 2201(a), the Parties

have an actual controversy within the jurisdiction of this Court with respect to the interpretation,

enforceability, rights, and interest pursuant to the AOB executed by CMR and The Orchards.

          37.       This is an action for declaratory relief, pursuant to 28 USC § 2201(a).

          38.       CMR’s rights under the AOB, and The Orchards’ liability for its unlawful

revocation and termination of the AOB, are immediate and real and CMR has suffered, and will

continue to suffer, injury into the future.

          39.       The Orchards’ revocation and termination of the unqualified and whole AOB is not

permitted by law or equity.

          40.       The Orchards’ unilateral revocation and termination of the AOB is made in bad

faith or unconscionable and in violation of the unambiguous terms of the AOB.

          41.        CMR demands a declaration of this Court finding that The Orchards’ revocation

and termination of the AOB is in violation of the assignment of any and all insurance rights,

benefits, and proceeds under the Policy related to the Claim.

          42.       CMR further demands a declaration of this Court that The Orchards have no right

to instruct The Orchards to cease and desist any communication or negotiations with Empire in

connection with the Claim.

          43.       CMR further demands a declaration of this Court that in accordance with the AOB,

CMR (and its counsel) is entitled to more than the value of the work completed or to be completed

up to May 28, 2020.


                                                                    8

                LAW OFFICES OF ALAN S. FELDMAN, PA - 10396 West State Road 84 · Suite 106 · Davie · Florida 33324
 Case 2:20-cv-00422-JES-MRM Document 1 Filed 06/16/20 Page 9 of 16 PageID 9
                                                                                      Case No.:


        44.       CMR further demands a declaration of this Court that The Orchards have no

authority to hire a new contractor to perform the exterior construction and roofing services that

CMR was hired to perform and which is the subject of the AOB.

        45.       CMR further demands a declaration of this Court finding that it has suffered injury

and will continue to suffer injury as a direct and foreseeable result of The Orchard’s unlawful

revocation and termination of the AOB, which such damages include the rights to any and all

proceeds under the Policy related to the Claim, loss profits, out of pocket expenses, materials,

labor, and compensatory and special damages.

        46.       Pursuant to 28 USC § 2201(a), the Parties have a real and actual controversy within

the jurisdiction of this Court and all elements necessary to support a cause of action for declaratory

relief are present:

              a. There is a bona fide, actual, present need for a declaration that the AOB, is valid,

                  enforceable, and CMR has all rights to the insurance proceeds, benefits, and CMR

                  has the right and authority to communicate and negotiate with Empire related to the

                  Claim.

              b. There is a bona fide, actual, present need for a declaration that the AOB is

                  unqualified and whole, and therefore irrevocable.

              c. There is a bona fide, actual, present need for a declaration that the AOB, is not

                  subject to revocation and The Orchards irrevocably and unequivocally assigned all

                  Policy based benefits to CMR under the Policy related to the Claim.

              d. There is a bona fide, actual, present need for a declaration under the AOB that CMR

                  is not limited to solely the value of the services completed or to be completed, as

                  asserted by The Orchards pursuant to the terms and conditions of the AOB.




                                                                  9

              LAW OFFICES OF ALAN S. FELDMAN, PA - 10396 West State Road 84 · Suite 106 · Davie · Florida 33324
Case 2:20-cv-00422-JES-MRM Document 1 Filed 06/16/20 Page 10 of 16 PageID 10
                                                                                        Case No.:


                e. There is a bona fide, actual, present need for a declaration under the AOB that CMR

                    has all rights, interest, and claim to complete and perform the exterior construction

                    and roof repairs to the property pursuant to the Claim.

                f. There is a bona fide, actual, present need for a declaration under the AOB that The

                    Orchards do not have the right to hire a new contractor to perform the exterior

                    construction and roof repairs to the property pursuant to the Claim.

                g. There is a bona fide, actual, present need for a declaration that under the AOB CMR

                    has been and will continue to be damaged.

                h. The declaration sought deals with a present controversy as to an ascertainable set

                    of facts.

                i. The Plaintiffs and the Defendants have an actual, present, adverse and antagonistic

                    interest in the subject matter of this Complaint, either in fact or law.

                j. The antagonistic and adverse interests are all before this Court.

                k. The relief sought is not merely the giving of legal advice or providing the answer

                    to a question propounded from curiosity, but stems from an actual controversy.

          WHEREFORE, Plaintiff, CMR CONSTRUCTION AND ROOFING, LLC, respectfully

requests this Court’s entry of a Judgment against Defendant according to the declaratory relief

sought, interest, attorneys’ fees and costs and for such other and further relief as this Court deems

just and proper as a matter of law or equity.

                                                COUNT II
                                         DECLARATORY JUDGMENT

          47.       CMR repeats and realleges paragraphs 1 through 34 above, as if fully set forth

herein.




                                                                    10

                LAW OFFICES OF ALAN S. FELDMAN, PA - 10396 West State Road 84 · Suite 106 · Davie · Florida 33324
Case 2:20-cv-00422-JES-MRM Document 1 Filed 06/16/20 Page 11 of 16 PageID 11
                                                                                      Case No.:


        48.       Pursuant to the Federal Declaratory Judgment Act, 28 USC § 2201(a), the Parties

have an actual controversy within the jurisdiction of this Court with respect to the interpretation,

enforceability, rights, and interest pursuant to the Agreement executed by CMR and The Orchards.

        49.       This is an action for declaratory relief, pursuant to 28 USC § 2201(a).

        50.       The Orchards materially and substantially terminated the Agreement.

        51.       CMR’s rights under the Agreement, and The Orchards’ liability for its unlawful

revocation and termination of the Agreement, are immediate and real and CMR has suffered, and

will continue to suffer, injury into the future.

        52.       The Orchards fail to have any contractual rights or ability to terminate or cancel the

Agreement, yet it has prohibited CMR from entering the property to perform the exterior

construction and roofing repairs and has hired a new contractor to perform the repairs subject to

the Agreement.

        53.       The Orchards’ unilateral termination of the Agreement is made in bad faith or

unconscionable and in violation of the unambiguous terms of the Agreement.

        54.       CMR has performed all duties and undertakings on its part to be performed by, inter

alia, pursuing the insurance Claim and all insurance benefits and proceeds, performing emergency

and necessary roof repairs, temporary patch and repair work, drywall repairs, and soffit repairs.

Further, at the request of The Orchards, CMR obtained shrink wrap estimates for all 31 buildings,

performed attic and insulation inspections for mold and received a bid for such remediation.

        55.       CMR representatives attended no less than five board meetings and thirteen

meetings with The Orchards board members in pursuit of the Loss and to develop and implement

a construction plan for the repairs.




                                                                  11

              LAW OFFICES OF ALAN S. FELDMAN, PA - 10396 West State Road 84 · Suite 106 · Davie · Florida 33324
Case 2:20-cv-00422-JES-MRM Document 1 Filed 06/16/20 Page 12 of 16 PageID 12
                                                                                      Case No.:


        56.       CMR demands a declaration of this Court interpreting and finding that The

Orchards’ unilateral termination of the Agreement is in violation of the Agreement’s terms and

conditions and is a material and substantial breach of the Agreement.

        57.       CMR further demands a declaration of this Court that CMR (and its counsel) is

entitled to more than the value of the work completed or to be completed up to May 28, 2020.

        58.       CMR further demands a declaration of this Court that The Orchards have no

authority to hire a new contractor to perform the exterior construction and roofing services that

CMR was hired to perform and which is the subject of the Agreement entered in conjunction with

and pursuant AOB related to the Claim.

        59.       CMR further demands a declaration of this Court finding that it has suffered injury

and will continue to suffer injury as a direct and foreseeable result of The Orchard’s unlawful

termination of the Agreement, which such damages include the rights to any and all proceeds under

the Policy related to the Claim, loss profits, out of pocket expenses, materials, labor, and

compensatory and special damages.

        60.       Pursuant to 28 USC § 2201(a), the Parties have a real and actual controversy within

the jurisdiction of this Court and all elements necessary to support a cause of action for declaratory

relief are present:

              a. There is a bona fide, actual, present need for a declaration that the Agreement is

                  valid and enforceable, and The Orchards have no right to terminate the Agreement

                  entered in conjunction with and pursuant AOB related to the Claim.

              b. There is a bona fide, actual, present need for a declaration under the Agreement that

                  CMR is not limited to solely the value of the services completed or to be completed,

                  as asserted by The Orchards.




                                                                  12

              LAW OFFICES OF ALAN S. FELDMAN, PA - 10396 West State Road 84 · Suite 106 · Davie · Florida 33324
Case 2:20-cv-00422-JES-MRM Document 1 Filed 06/16/20 Page 13 of 16 PageID 13
                                                                                        Case No.:


                c. There is a bona fide, actual, present need for a declaration under the Agreement that

                    CMR has all rights, interest, and claim to complete and perform the exterior

                    construction and roof repairs to the property pursuant to the Agreement entered in

                    conjunction with and pursuant AOB related to the Claim.

                d. There is a bona fide, actual, present need for a declaration under the Agreement that

                    The Orchards do not have the right to hire a new contractor to perform the exterior

                    construction and roof repairs to the property pursuant to the Claim.

                e. There is a bona fide, actual, present need for a declaration that under the Agreement

                    CMR has been and will continue to be damaged.

                f. The declaration sought deals with a present controversy as to an ascertainable set

                    of facts.

                g. The Plaintiffs and the Defendants have an actual, present, adverse and antagonistic

                    interest in the subject matter of this Complaint, either in fact or law.

                h. The antagonistic and adverse interests are all before this Court.

                i. The relief sought is not merely the giving of legal advice or providing the answer

                    to a question propounded from curiosity, but stems from an actual controversy.

          WHEREFORE, Plaintiff, CMR CONSTRUCTION AND ROOFING, LLC, respectfully

requests this Court’s entry of a Judgment against Defendant according to the declaratory relief

sought, interest, attorneys’ fees and costs and for such other and further relief as this Court deems

just and proper as a matter of law or equity.

                                                 COUNT III
                                            BREACH OF CONTRACT

          61.       CMR repeats and realleges paragraphs 1 through 34 above, as if fully set forth

herein.


                                                                    13

                LAW OFFICES OF ALAN S. FELDMAN, PA - 10396 West State Road 84 · Suite 106 · Davie · Florida 33324
Case 2:20-cv-00422-JES-MRM Document 1 Filed 06/16/20 Page 14 of 16 PageID 14
                                                                                     Case No.:


       62.       On April 12, 2018, CMR and The Orchards entered into a legally enforceable and

binding Agreement for roofing services, which was amended via an addendum on April 30, 2020.

See Exhibit “B.”

       63.       The Orchard’s May 28, 2020 correspondence is a clear and unequivocal repudiation

of the Agreement.

       64.       The Orchards have first breached the Agreement.

       65.       The Orchards’ breach of the Agreement is material and substantial.

       66.       The Orchards materially breached the Agreement when it, inter alia: (i) prohibited

CMR from completing the exterior construction services as provided in the Agreement, (ii) placed

for competitive bid the exterior construction and roofing services subject to the Agreement; (iii)

hired “another contractor to perform all of the remaining work to the property” under the

Agreement; (iv) The Orchards permitted the new contractor to apply for a new permit to perform

the exterior construction and roof services subject to the Agreement; (v) has prohibited CMR from

entering the property subject to the Agreement, and (vi) CMR is prohibited from continuing to

perform any work on the property.” See Exhibit “F.

       67.       The Orchards did not cancel the Agreement in accordance with the terms of the

Buyer’s Right To Cancel.

       68.       CMR has not waived its rights, claims, or interest under the Agreement.

       69.       CMR has fully performed its obligations under the Agreement.

       70.       As a direct, proximate and foreseeable consequence of The Orchards’ material

breach of the Agreement, CMR has and will continue to be damaged in an amount in excess of

$75,000.00, including but not limited to loss profits, payment for services performed, out of pocket

expenses, labor, and compensatory and special damages.




                                                                 14

             LAW OFFICES OF ALAN S. FELDMAN, PA - 10396 West State Road 84 · Suite 106 · Davie · Florida 33324
Case 2:20-cv-00422-JES-MRM Document 1 Filed 06/16/20 Page 15 of 16 PageID 15
                                                                                        Case No.:


          WHEREFORE, Plaintiff, CMR CONSTRUCTION AND ROOFING, LLC respectfully

requests this Court’s entry of a Judgment against Defendant for all damages, including loss profits,

interest, attorneys’ fees and costs and for such other and further relief as this Court deems just and

proper as a matter of law.

                                                   COUNT IV
                                              UNJUST ENRICHMENT

          71.       CMR repeats and realleges paragraphs 1 through 34 above, as if fully set forth

herein.

          72.       CMR has conferred a benefit on The Orchards by way of services performed under

the Agreement, who has knowledge thereof.

          73.       The Orchards have voluntarily accepted and retained the conferred benefits by

CMR, and have knowledge thereof.

          74.       The Orchards have been unjustly enriched by the services and benefits provided to

it by CMR under the Agreement in an amount in excess of $75,000.00.

          75.       The circumstances are such that it is inequitable for The Orchards to retain the

benefit without paying the value thereof to CMR.

          76.       CMR is entitled to damages as a result of The Orchards unjust enrichment.

          WHEREFORE, Plaintiff, CMR CONSTRUCTION AND ROOFING, LLC respectfully

requests this Court’s entry of a Judgment against Defendant for damages, interest, attorneys’ fees

and costs and for such other and further relief as this Court deems just and proper.

                                          DEMAND FOR JURY TRIAL

          CMR demands trial by jury in this action of all issues and counts so triable as of right and

permitted by law.




                                                                    15

                LAW OFFICES OF ALAN S. FELDMAN, PA - 10396 West State Road 84 · Suite 106 · Davie · Florida 33324
Case 2:20-cv-00422-JES-MRM Document 1 Filed 06/16/20 Page 16 of 16 PageID 16
                                                                                 Case No.:




                                                    Respectfully submitted,

                                                    LAW OFFICES OF ALAN S. FELDMAN, PA
                                                    Attorney for Plaintiff
                                                    10396 West State Road 84, Suite 106
                                                    Davie, Florida 33324
                                                    Tel: (954) 465-7655

                                                    By:       /s/Alan S. Feldman
                                                              ALAN S. FELDMAN
                                                              Florida Bar No.: 797251
                                                              afeldman@alanfeldmanlaw.com




                                                             16

         LAW OFFICES OF ALAN S. FELDMAN, PA - 10396 West State Road 84 · Suite 106 · Davie · Florida 33324
